Exhibit 10.1

SECOND AMENDMENT TO BRISBANE TECHNOLOGY PARK LEASE

THIS SECOND AMENDMENT TO BRISBANE TECHNOLOGY PARK LEASE (this “Amendment”) is
entered into as of this 3rd day of May, 2006, by and between BMR-BAYSHORE
BOULEVARD LLC, a Delaware limited liability company (“Landlord”), as
successor-in-interest to Gal-Brisbane, L.P. (“Original Landlord”), and INTERMUNE
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Original Landlord and Tenant entered into that certain Brisbane
Technology Park Lease dated as of December 18, 2000, as amended by that certain
First Amendment to Brisbane Technology Park Lease dated as of February 26, 2001
(collectively, the “Lease”), whereby Tenant leases certain premises (the
“Original Premises”) from Landlord at 3280 Bayshore Boulevard in Brisbane,
California (the “Building”);

B. WHEREAS, Tenant desires to lease from Landlord premises in the building
located at 3260 Bayshore Boulevard in Brisbane, California (the “New Building”),
which New Building also constitutes a portion of the Project; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Lease unless otherwise defined herein.

2. Additional Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, approximately fifteen thousand four hundred eleven
(15,410) rentable square feet (the “Additional Premises”) located in the New
Building. The Additional Premises are depicted on Exhibit A attached hereto.
From and after the Commencement Date with respect to the Additional Premises (as
detailed below), the term “Premises,” as used in the Lease, shall be deemed to
refer collectively to the Premises and the Additional Premises.

3. Additional Premises Commencement Date. The lease with respect to the
Additional Premises shall commence on the date hereof and shall expire on the
Expiration Date. Any references in the Lease to the “Commencement Date” with
respect to the Additional Premises shall mean the date hereof (the “Additional
Premises Commencement Date”); provided, however, that Tenant shall not be
responsible for paying Base Rent or Operating Expenses with respect to the
Additional Premises until June 1, 2006. Any references in the Lease to the
“Lease Term” with respect to the Additional Premises shall mean the period
commencing on the Additional Premises Commencement Date and ending on the
Expiration Date.

Form dated 12/12/05



--------------------------------------------------------------------------------

4. Rent. Tenant shall pay (a) (i) the New Building Percentage (as defined below)
of Operating Expenses with respect to the New Building and (ii) Tenant’s Project
Percentage with respect to the Project and (b) Base Rent for the Additional
Premises in accordance with the following schedule:

 

Months of Additional

Premises Lease Term

  

Rentable Square Feet on

Which Rent is Payable

  

Base Rent per Month

1 through 3

   7,000    N/A

4 through 6

   7,000    $2.35

7 through 12

   10,000    $2.35

13 through 18

   10,000    $2.45

19 through 24

   15,410    $2.45

25 through 36

   15,410    $2.55

37 through 48

   15,410    $2.65

49 through 58

   15,410    $2.75

5. Operating Expenses. Notwithstanding anything in the Lease to the contrary,
from and after the Additional Premises Commencement Date, “Tenant’s Project
Percentage” shall equal thirty-eight and eighty-nine hundredths percent
(38.89%) and Tenant’s “New Building Percentage” shall equal twenty-five and
eight hundredths percent (25.08%). From and after the Additional Premises
Commencement Date, any of Tenant’s or Landlord’s rights or obligations with
respect to Tenant’s Project Percentage shall be deemed to be supplemented to
include the New Building Percentage. For the sake of clarification, and by way
of example and not of limitation, from and after the Additional Premises
Commencement Date, Tenant shall be obligated to pay the New Building Percentage
with respect to Operating Expenses for the New Building in addition to being
obligated to pay Tenant’s Project Percentage with respect to Operating Expenses
for the Project.

6. Condition of Premises. Landlord shall have no obligation to alter, repair or
otherwise prepare the Additional Premises for Tenant’s occupancy, except that
Landlord shall deliver within forty (40) days after the date hereof the
Additional Premises to Tenant with the heating, ventilation and air conditioning
system, plumbing system and electrical system in good working order and repair.
Landlord, at no cost to Tenant, shall makes any repairs and replacements to such
systems for a period of one (1) year from the date hereof that are necessary for
such systems to remain in good working order and repair; provided, however, that
routine maintenance on such systems during such period shall be included in
Operating Expenses.

7. Tenant Improvements.

a. Possession of areas of the Additional Premises necessary for utilities,
services, safety and operation of the New Building is reserved to Landlord.

b. Tenant shall cause to be constructed the tenant improvements in the
Additional Premises (the “Tenant Improvements”) pursuant to the Work Letter
attached as Exhibit B hereto at a cost to Landlord (the “Tenant Improvement
Allowance”) not to exceed Thirty Dollars ($30) per rentable square foot of
Additional Premises. The Total TI Allowance (as defined below)

 

2



--------------------------------------------------------------------------------

shall be used solely to pay the costs of (i) construction, (ii) project
management by Landlord (which fee shall not exceed two percent (2%) of the Total
TI Allowance, (iii) third party project management fees, (iv) IT installation,
(v) space planning, architect, engineering and other related services and
(vi) building permits and other planning and inspection fees. If the total cost
of the Tenant Improvements exceeds the Total TI Allowance, then the overage
shall be paid promptly by Tenant. Tenant shall have until December 31, 2007, to
expend the unused portion of the Total TI Allowance, after which date Landlord’s
obligation to fund such costs shall expire. If Tenant does not utilize the
entire Tenant Improvement Allowance, monthly Base Rent for the Additional
Premises shall be decreased as of January 1, 2008, by the amount of such unused
Tenant Improvement Allowance, amortized on a straight line basis over the period
commencing on January 1, 2008, and ending on the Expiration Date; provided,
however, that Tenant shall be required, no later than December 31, 2007, to, in
accordance with Landlord’s building standards, (x) construct at least one
(1) module of laboratory improvements in the currently unfinished portion of the
Additional Premises and (y) finish construction (including, without limitation,
drywall, repainting of interior walls and replacement of carpeting) of office
improvements in the current office portion of the Additional Premises.

c. In addition to the Tenant Improvement Allowance, Landlord shall make
available to Tenant Ten Dollars ($10) per rentable square foot (the “Additional
TI Allowance” and, collectively with the Tenant Improvement Allowance, the
“Total TI Allowance”) of Additional Premises to construct the Tenant
Improvements. Tenant shall pay to Landlord, as Additional Rent, the Additional
TI Allowance amortized over the Lease Term with respect to the Additional
Premises at an interest rate of nine percent (9%).

d. Tenant shall select the architect, engineer, general contractor and major
subcontractors performing the Tenant Improvements, subject to Landlord’s prior
written approval, which approval Landlord shall not unreasonably withhold.

e. Notwithstanding any other provision herein or in the Lease to the contrary,
(a) with regard to the Additional Premises, Tenant shall be responsible for all
liabilities, costs and expenses arising out of or in connection with the
compliance of the Tenant Improvements with the Americans with Disabilities Act,
42 U.S.C. § 12101, et seq. (together with regulations promulgated pursuant
thereto, the “ADA”), and Tenant shall indemnify, defend and hold harmless
Landlord from and against any loss, cost, liability or expense (including
reasonable attorneys’ fees and disbursements) arising out of any failure of the
Tenant Improvements to comply with the ADA and (b) Landlord shall be responsible
for all liabilities, costs and expenses arising out of or in connection with the
compliance of the Project’s parking lots, common area walkways and landscaped
areas surrounding the New Building (collectively, the “Landlord Areas”) with the
ADA, and Landlord shall indemnify, defend and hold harmless Tenant from and
against any loss, cost, liability or expense (including reasonable attorneys’
fees and disbursements) arising out of any failure of the Landlord Areas to
comply with the ADA. The provisions of this Section 7(e) shall survive the
expiration or earlier termination of the Lease, as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

f. Landlord shall provide at its sole cost and expense a “storefront” entrance
on the south side of the New Building through which Tenant may access the
Additional Premises, which entrance shall match Landlord’s existing building
standard for the New Building.

8. Security Deposit. Tenant shall not be required to deliver an additional
security deposit with respect to the Additional Premises. Landlord may, however,
use the Security Deposit delivered pursuant to the Lease with respect to
Tenant’s obligations related to the Additional Premises.

9. Hazardous Materials. Notwithstanding anything in the Lease to the contrary,
Landlord shall indemnify Tenant for any loss, cost, liability or expense
(including reasonable attorneys’ fees and disbursements) suffered by Tenant due
to the presence of Hazardous Materials at the New Building in violation of
Environmental Laws as of the date upon which Tenant takes possession of any
portion of the Additional Premises, whether to conduct Tenant’s normal business
in accordance with the use permitted by Section 5(a) of the Lease or to begin
construction of the Tenant Improvements. The provisions of this Section 9 shall
survive the expiration or earlier termination of the Lease, as amended by this
Amendment.

10. Parking. In addition to the parking to which Tenant is entitled under the
terms of the Lease with respect to the Original Premises, Tenant, for so long as
Tenant leases the Additional Premises, shall have a non-exclusive license to use
parking facilities serving the Building in common on an unreserved basis with
other tenants of the Building and the Project at a ration of 3.3 parking spaces
per 1,000 rentable square feet of Additional Premises.

11. Option to Extend Term. Tenant shall have the option (“Option”) to extend the
Lease Term with respect to the Additional Premises upon the following terms and
conditions:

a. Tenant shall have one (1) option to extend the Lease Term with respect to the
Additional Premises by five (5) years (the “Extension Term”) on the same terms
and conditions as the Lease, as amended by this Amendment. Basic Annual Rent for
the Extension Term shall equal ninety-five percent (95%) of the fair market
value (“FMV”) for comparable office/research and development projects in the
Brisbane/Peninsula market as of the date Tenant exercises the Option, increased
by three percent (3%) on each annual anniversary of the commencement of the
Extension Term; provided, however, that in no event shall the Base Rent at the
commencement of the Extension Term be less that one hundred three percent
(103%) of the Base Rent with respect to the Additional Premises at the
expiration of the then-current Lease Term. In the event that Landlord and Tenant
disagree as to the FMV, they shall hire an appraiser reasonably acceptable to
both parties, the cost of which shall be split equally by Landlord and Tenant,
which appraiser’s decision as to the FMV shall be binding on both parties.

b. The Option is not assignable separate and apart from the Lease.

c. The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least nine (9) months prior to the end of the
expiration of the initial Lease Term with respect to the Additional Premises.

 

4



--------------------------------------------------------------------------------

d. Notwithstanding anything contained in this Section 11, Tenant shall not have
the right to exercise the Option:

i. During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of the Lease, as
amended by this Amendment, and continuing until Tenant has cured the specified
default to Landlord’s reasonable satisfaction; or

ii. At any time after a default as described in Section 15(a) of the Lease
(provided, however, that, for purposes of this Subsection 11(d)(ii), Landlord
shall not be required to provide Tenant with notice of any such default) and
continuing until Tenant cures any such default, if such default is susceptible
to being cured; or

iii. In the event that Tenant has defaulted in the performance of its
obligations under the Lease, as amended by this Amendment, three (3) or more
times and a service or late charge has become payable for each of such defaults
during the twelve (12)-month period immediately prior to the date that Tenant
intends to exercise the Option, whether or not Tenant has cured such defaults.

e. The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise the Option
because of the provisions of Section 11(d).

f. All of Tenant’s rights under the provisions of the Option shall terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Option if, after such exercise, but prior to the commencement date of the
Extension Term, (a) Tenant fails to pay to Landlord a monetary obligation of
Tenant for a period of twenty (20) days after written notice from Landlord to
Tenant, (b) Tenant fails to commence to cure a default (other than a monetary
default) within thirty (30) days after the date Landlord gives notice to Tenant
of such default or (c) Tenant has defaulted under the Lease, as amended by this
Amendment, three (3) or more times and a service or late charge has become
payable for any such default, whether or not Tenant has cured such defaults.

g. Notwithstanding anything in the Lease or the Addendum attached thereto to the
contrary, Section 1 of the Addendum shall not apply to the Additional Premises.

12. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
CB Richard Ellis (“Broker”), and agrees to indemnify, defend and hold Landlord
harmless from any and all cost or liability for compensation claimed by any such
broker or agent, other than Broker, employed or engaged by it or claiming to
have been employed or engaged by it. Broker is entitled to a leasing commission
in connection with the making of this Amendment, and Landlord shall pay such
commission to Broker pursuant to a separate agreement between Landlord and
Broker. The provisions of this Section 12 shall survive the expiration or
earlier termination of the Lease, as amended by this Amendment.

 

5



--------------------------------------------------------------------------------

13. No Default. Landlord and Tenant represent, warrant and covenant that, to the
best of their knowledge, neither party is in default of any of its respective
obligations under the Lease and no event has occurred that, with the passage of
time or the giving of notice (or both) would constitute a default by either
Landlord or Tenant thereunder.

14. Effect of Amendment. Except as modified by this Amendment, the Lease and all
the covenants, agreements, terms, provisions and conditions thereof shall remain
in full force and effect and are hereby ratified and affirmed. The covenants,
agreements, terms, provisions and conditions contained in this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and, except as otherwise provided in the Lease, their respective
assigns. In the event of any conflict between the terms contained in this
Amendment and the Lease, the terms herein contained shall supersede and control
the obligations and liabilities of the parties. From and after the date hereof,
the term “Lease” as used in the Lease shall mean the Lease, as modified by this
Amendment.

15. Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference.

16. Counterparts. This Amendment may be executed in one or more counterparts
that, when taken together, shall constitute one original.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as of the
date and year first above written, and acknowledge that they possess the
requisite authority to enter into this transaction and to execute this
Amendment.

 

LANDLORD:

BMR-BAYSHORE BOULEVARD LLC,

a Delaware limited liability company

By:

 

/John F. Wilson, II/

Name:

 

John F. Wilson, II

Title:

 

Executive V.P. - Operations

TENANT:

INTERMUNE PHARMACEUTICALS, INC.,

a Delaware corporation

By:

 

/Daniel G. Welch/

Name:

 

Daniel G. Welch

Title:

 

President & CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL PREMISES

[Diagram Inserted]

 

8



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Work Letter (the “Work Letter”) is made and entered into as of the 3rd day
of May, 2006, by and between BMR-BAYSHORE BOULEVARD LLC, a Delaware limited
liability company (“Landlord”), and INTERMUNE PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain
Second Amendment to Brisbane Technology Park Lease dated as of May 3, 2006 (the
“Amendment”), by and between Landlord and Tenant for the Additional Premises
located at 3260 Bayshore Boulevard in Brisbane, California. All capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Lease, as amended by the Amendment (collectively, the “Lease”).

 

1.

General Requirements.

1.1. Tenant’s Authorized Representative. Tenant designates Joe Stasi (“Tenant’s
Authorized Representative”) as the person authorized to initial all plans,
drawings, changes orders and approvals pursuant to this Work Letter. Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed by Tenant’s Authorized Representative.

1.2. Schedule. The schedule for design and development of Tenant’s Work (as
hereinafter defined), including, without limitation, the time periods for
preparation and review of construction documents, approvals and performance,
shall be in accordance with that certain schedule prepared by Tenant (the
“Schedule”), which Schedule shall be subject to Landlord’s reasonable approval.
The Schedule shall be subject to adjustment as mutually agreed upon in writing
by the parties, or as provided in this Work Letter.

1.3. Architects and Consultants. The architect, engineering consultants, design
team, general contractor and subcontractors responsible for the construction of
Tenant’s Work shall be selected by Tenant and approved by Landlord. Landlord
hereby approves of Dowler-Gruman Architects as Tenant’s architect.

 

2.

Tenant’s Work.

2.1. Tenant Work Plans. All work to be performed on the Additional Premises
shall be performed by Tenant (“Tenant’s Work”) at Tenant’s sole cost and expense
and without cost to Landlord (except for the Total TI Allowance) and in
accordance with the Approved Plans (as defined below). The quality of Tenant’s
Work shall be of a nature and character not less than (a) the quality of the
tenant improvements in place at the New Building and the Project as of the date
of the Lease and (b) Landlord’s building standards. Tenant shall submit such
design drawings, plans and specifications as Landlord may reasonably request
(the “Tenant Work Plans”). Tenant shall prepare and submit to Landlord for
approval schematics covering Tenant’s Work prepared in conformity with the
applicable provisions of this Work Letter (the “Draft Plans”). The Draft Plans
shall contain sufficient information and detail to accurately describe Tenant’s
proposed design to Landlord and such other information as Landlord may
reasonably request. Tenant shall be solely responsible for ensuring that the
Tenant Work Plans and the Draft Plans satisfy Tenant’s obligations for Tenant’s
Work.

 

9



--------------------------------------------------------------------------------

2.2. Landlord Approval of Plans. Landlord shall notify Tenant in writing within
seven (7) business days after receipt of the Draft Plans whether Landlord
approves or objects to the Draft Plans and of the manner, if any, in which the
Draft Plans are unacceptable. Landlord shall not object to any Draft Plans that
satisfy the requirements set forth in Section 2.1. If Landlord objects to the
Draft Plans, then Tenant shall revise the Draft Plans and cause Landlord’s
objections to be remedied in the revised Draft Plans. Tenant shall then resubmit
the revised Draft Plans to Landlord for approval. Landlord’s approval of or
objection to revised Draft Plans and Tenant’s correction of the same shall be in
accordance with this Section 2.2, until Landlord has approved the Draft Plans in
writing. The iteration of the Draft Plans that is approved by Landlord without
objection shall be referred to herein as the “Approved Plans.”

2.3. Completion of Tenant’s Work. Tenant shall perform and complete Tenant’s
Work (a) in strict conformance with the Approved Plans, (b) otherwise in
compliance with the Lease and (c) in accordance with applicable laws, Landlord’s
insurance carriers and the board of fire underwriters having jurisdiction over
the Project and the Additional Premises. Completion of Tenant’s Work shall be
subject to Landlord’s approval.

2.4. Conditions to Performance of Tenant’s Work. Prior to the commencement of
Tenant’s Work, Tenant shall submit to Landlord for Landlord’s approval a list
(the “Contractor List”) of project managers, contractors and subcontractors that
will perform Tenant’s Work. Landlord shall give Tenant notice in writing of its
approval or disapproval of the Contractor List with seven (7) business days
after Landlord’s receipt of the same. If Landlord disapproves of one or more
parties on the Contractor List, Tenant shall revise the Contractor List and
resubmit the same to Landlord for Landlord’s approval in accordance with the
preceding two sentences. For all subcontracts in excess of One Hundred Thousand
Dollars ($100,000), Tenant shall require its general contractor to provide
Tenant with at least three (3) competitive bids.

2.5. Requests for Consent. Landlord shall respond to all requests for consents,
approvals or directions made by Tenant pursuant to this Work Letter within seven
(7) business days following Landlord’s receipt of such request. Landlord’s
failure to respond within such seven (7) business day period shall be deemed
approval by Landlord.

3. Tenant’s Construction Obligations Shall Not Delay Commencement of the Term.
Tenant is currently in possession of the Additional Premises. Notwithstanding
any Tenant Work to be performed by Tenant, the commencement of the Lease Term
with respect to the Additional Premises and Tenant’s obligation to pay Rent
shall not, under any circumstance, be extended or delayed. Tenant shall perform
promptly such of its obligations contained in this Work Letter as are to be
performed by it. Tenant shall also observe and perform all of its obligations
under the Lease from the Additional Premises Commencement Date.

4. Completion of Tenant’s Construction Obligations. Tenant, at its sole cost and
expense (except for the Total TI Allowance), shall complete Tenant’s Work
described in this Work Letter in all respects in accordance with the provisions
of the Lease and this Work Letter. Tenant’s Work shall be deemed completed at
such time as Tenant, at its sole cost and expense (except for the Total TI
Allowance) shall furnish to Landlord (a) evidence satisfactory to Landlord that
(i) all Tenant’s Work has been completed and paid for in full (which shall be
evidenced by the architect’s certificate of completion and the general
contractor’s and each subcontractor’s and material supplier’s final

 

10



--------------------------------------------------------------------------------

waivers and releases of liens), (ii) all Tenant’s Work has been accepted by
Landlord, (iii) any and all liens related to Tenant’s Work have either been
discharged of record (by payment, bond, order of a court of competent
jurisdiction or otherwise) or waived by the party filing such lien and (iv) no
security interests relating to Tenant’s Work are outstanding, (b) all
certifications and approvals with respect to Tenant’s Work that may be required
from any governmental authority and any board of fire underwriters or similar
body for the use and occupancy of the Additional Premises, (c) certificates of
insurance required by the Lease to be purchased and maintained by Tenant, (d) an
affidavit from Tenant’s architect certifying that all work performed in, on or
about the Additional Premises is in accordance with the Approved Plans and
(e) complete drawing print sets and electronic CADD files on disc of all
contract documents for work performed by their architect and engineers in
relation to Tenant’s Work.

5. Insurance. Prior to commencing Tenant’s Work, Tenant shall provide, or shall
cause Tenant’s contractors and subcontractors to provide, to Landlord, in
addition to the insurance required of Tenant pursuant to the Lease, the
following types of insurance in the following amounts, upon the following terms
and conditions:

5.1. Builders’ All-Risk Insurance. At all times during the period beginning with
commencement of construction of Tenant’s Work and ending with final completion
of Tenant’s Work, Tenant shall maintain, or cause to be maintained, casualty
insurance in Builder’s All-Risk Form, insuring (a) Landlord and its affiliates,
agents, employees, consultants and lenders and (b) Tenant’s contractors, as
their interests may appear. Such policy shall, on a completed values basis for
the full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called “broad form extended coverage endorsement” upon all Tenant’s
Work and the general contractor’s and any subcontractors’ machinery, tools and
equipment, all while each forms a part of, or is contained in, Tenant’s Work or
any temporary structures on the Additional Premises, or is adjacent thereto.
Said Builder’s All-Risk Insurance shall contain an express waiver of any right
of subrogation by the insurer against Landlord and its affiliates, agents and
employees.

5.2. Workers’ Compensation. At all times during the period of construction of
Tenant’s Work, Tenant shall, or shall cause its contractors or subcontractors
to, maintain statutory Workers’ Compensation insurance as required by applicable
laws.

6. Liability. Tenant assumes sole responsibility and liability for any and all
injuries or the death of any persons, including Tenant’s contractors and
subcontractors and their respective employees, and for any and all damages to
property caused by, resulting from or arising out of any act or omission on the
part of Tenant, Tenant’s contractors or subcontractors, or their respective
employees in the prosecution of Tenant’s Work. Tenant agrees to indemnify,
defend, protect and save free and harmless Landlord and Landlord’s affiliates,
agents and employees from and against all losses and expenses, including
reasonable attorneys’ fees and expenses, that Landlord may incur as the result
of claims or lawsuits due to, because of, or arising out of any and all such
injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such claims or lawsuits; provided, however, that nothing contained
in this Work Letter shall be deemed to indemnify or otherwise hold Landlord
harmless from or against liability caused by Landlord’s gross negligence or
willful misconduct. Any

 

11



--------------------------------------------------------------------------------

deficiency in design or construction of Tenant’s Work shall be solely the
responsibility of Tenant, notwithstanding the fact that Landlord may have
approved of the same in writing. All material and equipment furnished by Tenant
as Tenant’s Work shall be new or “like new” and Tenant’s Work shall be performed
in a first-class, workmanlike manner.

7. Tenant Improvement Allowance.

7.1. Application of Total TI Allowance. Subject to Section 7 of the Amendment,
Landlord shall contribute the Tenant Improvement Allowance and, if requested by
Tenant, the Additional TI Allowance, toward the costs and expenses incurred in
connection with the performance of Tenant’s Work, in accordance with the terms
and provisions of the Lease.

7.2. Approval of Budget for Tenant’s Work. Notwithstanding anything to the
contrary set forth elsewhere in this Work Letter or the Lease, Landlord shall
not have any obligation to advance to Tenant any portion of the Total TI
Allowance until Landlord shall have approved in writing the budget for the
Tenant’s Work (the “Approved Budget”). Prior to Landlord’s approval of the
Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with Tenant’s Work as they become due. Landlord shall not be
obligated to reimburse Tenant for costs or expenses relating to Tenant’s Work
that exceed either (a) the amount of the Total TI Allowance (other than pursuant
to Section 8.2) or (b) the Approved Budget, either on a line item or overall
basis. After Landlord has approved the Approved Budget, Tenant shall have the
right to submit a revised budget if, in its reasonable opinion, such revision is
warranted. Landlord shall have the right to review such revision in accordance
with the terms of this Work Letter and if, in Landlord’s reasonable opinion,
Landlord approves such budget in writing, the revised budget shall thereafter be
deemed to be the Approved Budget.

7.3. Advance Requests. Upon submission by Tenant to Landlord of (a) a statement
(an “Advance Request”) setting forth the total amount requested, (b) a detailed
summary of the Tenant’s Work performed using AIA standard form Application for
Payment (G 702) executed by the general contractor and by the architect),
(c) lien releases from the general contractor and each subcontractor and
material supplier with respect to the portion of Tenant’s Work corresponding to
the Advance Request, then Landlord shall, within five (5) business days
following receipt by Landlord of an Advance Request and the accompanying
materials required by this Section 7.3, advance to Tenant the amount set forth
in such Advance Request; provided, however, that, with respect to any Advance
Requests subject to the limits set forth in Section 7.2, Landlord shall advance
to Tenant the requested amount as limited by Section 7.2.

7.4. Application of the Total TI Allowance. Tenant may apply the Total TI
Allowance for the payment of construction and other costs (including, without
limitation, standard laboratory improvements; finishes; building fixtures;
building permits; and architectural, engineering, design and consulting fees),
in each case as reflected in the Approved Budget and the Approved Plans. In no
event shall the Tenant Improvement Allowance be applied to the purchase of any
furniture, personal property or other non-building system equipment.

8. Changes. Any changes to Tenant’s Work (each, a “Change”) requested by
Landlord or Tenant after Landlord approves the Approved Plans in writing shall
be requested and instituted in

 

12



--------------------------------------------------------------------------------

accordance with the provisions of this Section 8 and shall be subject to the
reasonable written approval of the other party.

8.1. Changes Requested by Tenant.

(a) Tenant may request Changes after Landlord approves the Approved Plans by
notifying Landlord thereof in writing in substantially the same form as the AIA
standard change order form (a “Tenant Change Order Request”), which Tenant
Change Order Request shall detail the nature and extent of any requested
Changes. If the nature of a Change requires revisions to the Approved Plans,
then Tenant shall be solely responsible for the cost and expense of such
revisions. Tenant Change Order Requests shall be signed by Tenant’s Authorized
Representative.

(b) Landlord shall approve or reject any Tenant Change Order Requests in
accordance with the procedures established pursuant to Section 2. If Landlord
does not approve in writing a Tenant Change Order Request, then such Tenant
Change Order Request shall be deemed rejected by Landlord, and Tenant shall not
be permitted to alter Tenant’s Work as contemplated by such Tenant Change Order
Request.

8.2. Changes Requested by Landlord. Landlord may request Changes after Landlord
approves the Approved Plans by notifying Tenant thereof in writing in
substantially the same form as the AIA standard change order form (a “Landlord
Change Order Request”), which Landlord Change Order Request shall detail the
nature and extent of any requested Changes. If the nature of a Change requires
revisions to the Approved Plans, then Landlord shall be solely responsible for
the cost and expense of such revisions. Landlord shall reimburse Tenant for all
additional costs and expenses payable by Tenant to complete Tenant’s Work due to
a Landlord-requested Change in accordance with the payment provisions of this
Work Letter.

8.3. Preparation of Estimates. Tenant shall, before proceeding with any Change,
use its best efforts, prepare as soon as is reasonably practicable (but in no
event more than five (5) business days after delivering a Tenant Change Order
Request to Landlord or receipt of a Landlord Change Order Request) an estimate
of the increased costs or savings that would result from such Change, as well as
an estimate on such Change’s effects on the Schedule. Landlord shall have five
(5) business days after receipt of such information from Tenant to (a) in the
case of a Tenant Change Order Request, approve or reject such Tenant Change
Order Request in writing, or (b) in the case of a Landlord Change Order Request,
notify Tenant in writing of Landlord’s decision either to proceed with or
abandon the Landlord-requested Change.

9. Miscellaneous.

9.1. Headings, Etc. Where applicable in this Work Letter, the singular includes
the plural and the masculine or neuter includes the masculine, feminine and
neuter. The section headings of this Work Letter are not a part of this Work
Letter and shall have no effect upon the construction or interpretation of any
part hereof.

9.2. Time of the Essence. Time is of the essence with respect to the performance
of every provision of this Work Letter in which time of performance is a factor.

 

13



--------------------------------------------------------------------------------

9.3. Covenants. Each provision of this Work Letter performable by Tenant shall
be deemed both a covenant and a condition.

9.4. Consent. Whenever consent or approval of either party is required, that
party shall not unreasonably withhold, condition or delay such consent or
approval, except as may be expressly set forth to the contrary.

9.5. Entire Agreement. The terms of this Work Letter are intended by the parties
as a final expression of their agreement with respect to the terms as are
included herein, and may not be contradicted by evidence of any prior or
contemporaneous agreement, other than the Lease.

9.6. Invalid Provisions. Any provision of this Work Letter that shall prove to
be invalid, void or illegal shall in no way affect, impair or invalidate any
other provision hereof, and all other provisions of this Work Letter shall
remain in full force and effect and shall be interpreted as if the invalid, void
or illegal provision did not exist.

9.7. Construction. The language in all parts of this Work Letter shall be in all
cases construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

9.8. Assigns. Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 9.8 shall in any way alter the provisions of the Lease restricting
assignment or subletting.

9.9. Authority. That individual or those individuals signing this Work Letter
guarantee, warrant and represent that said individual or individuals have the
power, authority and legal capacity to sign this Work Letter on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf said
individual or individuals have signed.

9.10. Counterparts. This Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

 

LANDLORD:

BMR-BAYSHORE BOULEVARD LLC,

a Delaware limited liability company

By:

 

/John F. Wilson, II/

Name:

 

John F. Wilson, II

Title:

 

Executive V.P. – Operations

TENANT:

INTERMUNE PHARMACEUTICALS, INC.,

a Delaware corporation

By:

 

/Daniel G. Welch/

Name:

 

Daniel G. Welch

Title:

 

President & CEO

 

15